Title: From Thomas Cook to Louisa Catherine Johnson Adams, 22 February 1818
From: Cook, Thomas
To: Adams, Louisa Catherine Johnson


				
					Madam,
					Geo Town 22d Feby 1818
				
				I have received your letter of the 13th. instant, accompanied by a Copy of one to Mr Pope.In answer, am induced to make the following observations: Mr. Hanson’s reasons for wishing Mr Adams to join in the recovery of Sands, the joint property of the heirs of Wallace Johnson & mine, I am unaccquainted with, but as I have understood, he himself is likely to be involved in a dispute with the Legatee of Jno. Muir & from which I do presume the representatives of Mr. Johnson are entirely exempt.In answer to the second paragraph of your letter & as regards which, am confident, you must have been mis-informed, beg you to be assured, that it is not likely, nor even probable, that any misunderstanding will ever take place between the families, on account of the Georgia Sands, the interest of the last Child of Mr. Hellen, being represented by its Mother, & that of the others, by my self, quite distinct—It may be expected that I will state my approbation, or disapprobation, of the plan suggested in yr. letter to Mr Pope: I do not consider it as essentially requisite that an administration should take place, on the estate of the late Mr Johnson, to obtain possession of the Georgia Sands, however desirable that circumstance may be; but should it take place, in my opinion the expences, as usual, ought to be defrayed by the property administered  , & which does not extend to real Estate. At present, I suppose the title of the Georgia Sands to be clear & that they stand in the name of W. J. & M. undivided, unless, from some neglect, have been suffered to be sold for Taxes, which I hardly expect, as Doctr. Jno. Murray was on the Spot to pay Taxes.—In all probability it may be requisite to appoint an Agent before a division can be had, & have no hisitation in saying, in that case, I will as Guardian, defray a proportionable part of the expence.Since I recd your letter I have Searched the papers in my possession, & supposing it would be agreeable to you, enclose such, as appear to have any bearing on the subject, for the perusal of your self, & Mr Adams, after which be so obliging, as to return them.Respectfully, / Madam, / Your most Ob & very Hb svt.
				
					Tho. Cook
				
				
			